Citation Nr: 1020444	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty in the US Navy from 
October 1963 to October 1967 and from October 1967 to October 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2009 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant has taken issue with the effective of his award 
of service connection for the back and left lower extremity.  
See Statement dated November 2009.  The matter has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the matter and it is 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a left hip 
disorder.  He argues that his current left hip problems stem 
from injuries sustained in a helicopter crash in service.

A review of the record shows as follow.  Service enlistment 
examination dated December 1963 reflects normal clinical 
evaluation.  Report of examination dated April 1967 reflects 
normal clinical evaluation of the lower extremities and 
spine, other musculoskeletal.  On the medical history portion 
of that examination, the appellant denied swollen or painful 
joints.  Service treatment record dated March 1969 indicates 
that the appellant was involved in a "SAR helo earlier this 
AM which apparently experienced engine failure, auto rotated 
[and] crashed."  Objectively, the appellant was fully 
conscious, oriented times 3.  A superficial abrasion over the 
posterior lateral left buttock was noted along with several 
small superficial abrasions over the right tibia, right thigh 
and right knee.  The remainder of the examination was within 
normal limits.  The appellant was released to duty.  Service 
treatment records dated December 1969 reflects a history of 
severe bruise of the left buttock and thigh from a March 1969 
accident with healed injuries but continued pain at the left 
buttock especially in certain positions and after exertion.  
Examination revealed no abnormality of hip joint, muscular 
tenderness, or atrophy.  There was full range of motion.  The 
impression was probable residuals of soft tissue trauma.  The 
plan was heat and exercise.  X-ray was negative.  Service 
treatment record dated January 1970 reflects complaints of 
myalgia in low back and both thighs.  The impression was flu 
syndrome.  Service treatment record dated April and May 1971 
reflects complaints of left hip pain.  In May 1971, he 
reported involvement in a crash 1.5 years earlier with 
continued deep dull ache of the left hip.  Palpation produced 
symptoms partially.  There was no radiation of pain.  X-rays 
were normal.  A consultation was obtained, which showed no 
list, deep tendon reflexes as 2+ bilaterally, and full range 
of motion.  There were no motor or sensory deficits.  The 
impression was left sciatica due to degenerative disc 
disease.  Report of separation examination dated September 
1973 reflects normal clinical evaluation of the lower 
extremities and spine, other musculoskeletal.

In June 1994, VA received an original claim for compensation 
and, in March 2000, VA received a claim to reopen.  A hip 
disability was not claimed in either 1994 or 2000.  In April 
2008, VA received a disability claim for hip problems due to 
a helicopter crash in service.

Post service medical records consist of VA treatment record 
dated March 1997 to April 2009.  These records are silent for 
left hip complaints or findings.

In April 2009, a VA (joint) examination was conducted.  The 
appellant complained of buttock and lateral upper thigh pain 
right greater than left related to injury from a helicopter 
crash in service.  Physical examination was performed.  There 
was no diagnosis regarding the left hip.  It was noted that 
the service treatment records had not been made available for 
review.  Report of VA Spine examination also dated April 2009 
includes an addendum-prepared 5 days after the examination 
and initial report.   The addendum reflects as follows:  His 
left greater trochanteric bursitis is less likely than not 
related to that incident 40 years ago and are more likely 
than not due to more recent local trauma to the lateral 
aspect of the hip.

Inadequate VA Examination

For the purposes of considering the claim for service 
connection for left hip disorder, the current VA examinations 
to include the addendum are inadequate.  The VA examination 
of the left hip contains no discussion of the left hip beyond 
the history reported by the appellant, and the examiner 
acknowledges that he could not render a complete opinion as 
no service treatment records were available for review.  
While an addendum to the report was prepared after receipt 
and review of the service treatment records, the opinion 
provided lacks any stated rationale.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl. v. 
Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 
initial examination report does not address the left hip and 
the addendum provides only a conclusory opinion without a 
medical rationale.  This medical opinion has no probative 
value in the absence of any reasoning supporting the 
conclusion reached in the written report.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (most of the probative value 
of a medical opinion comes from its reasoning).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination to ascertain whether he 
has a current left hip disability related 
to disease or injury incurred in service.  
Specifically, the examine should indicated 
whether it is likely, as likely as not, or 
not likely that any currently found left 
hip disability-to include the recent 
diagnosis for left trochanteric bursitis-
is related to service, including the 
helicopter crash incident in service.  The 
examiner should address the in-service 
complaints of left hip pain in the context 
of any currently shown abnormal pathology, 
if any.  A complete rationale for all 
opinions is required.  The claims folder 
must be made available for review.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

